IN THE UNITED STATES DISTRICT COURT FOR TE
EASTERN DISTRICT OF VIRGINIA

UNITED STATES OF AMERICA
v.

LIEN KIM THI PHAN,
a/k/a NANCY PHAN;

HON LAM LUK;

DUONG THUY NGUYEN,
a/k/a EVE NGUYEN

~ Defendants. —

Alexandria Division

 

 

 

 

| LE
— PC -6 2019

L

 

 

 

CLERK, U.S, DISTRICT COURT
ALEXANDRIA, VIRGINIA

 

 

 

Case No. 1:19-mj-515

UNDER SEAL

AFFIDAVIT IN SUPPORT OF
A CRIMINAL COMPLAINT AND ARREST WARRANTS

I, Donald August Mockenhaupt, being duly sworn, depose and state as follows:

Agent Background

1. I am a duly appointed Special Agent of the Federal Bureau of Investigation

(“FBI”) and have been employed as such since February 2002. I am currently assigned to the

Washington (D.C.) Field Office, Northern Virginia Resident Agency. I am on a squad that

investigates darknet related narcotics trafficking and I have been assigned to this squad since

February 2019. Since August 2004, the vast majority of my investigative assignments have been

narcotics related cases.

2. As a FBI Special Agent, I have received extensive training in the enforcement of

the criminal laws of the United States, as well as extensive training in criminal investigations. I

have also participated in numerous investigations involving unlawful narcotics distribution.
During my participation in these investigations, I have been involved in the application for and
execution of many arrest and search warrants for narcotics related offenses, resulting in the
prosecution and conviction of numerous individuals and the seizure of illegal drugs, illegal drug
proceeds, and other evidence of criminal activity. As a narcotics investigator, I have interviewed
many individuals involved in drug trafficking and have obtained information from them
regarding the acquisition, sale, importation, manufacture, and distribution of controlled
substances. Through my training and experience, I am familiar with the actions, habits, traits,
methods, and terminology utilized by traffickers of controlled dangerous substances. |

3. I am submitting this affidavit in support of arrest warrants and a criminal
complaint charging the defendants, LIEN KIM THI PHAN, a/k/a NANCY PHAN; HON LAM
LUK; and DUONG THUY NGUYEN, a/k/a EVE NGUYEN, with conspiracy to distribute 50
grams or more of a mixture or substance containing a detectable amount of methamphetamine, a
Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)
and 846.

4, This affidavit does not contain every fact known to me regarding this

| investigation, but rather contains information necessary to demonstrate probable cause in stipport
of the above-referenced criminal complaint and arrest warrants. All information contained in
this affidavit is either personally known to me, has been related to me by other law enforcement
officers, or has been related to me through reports, records or documents gathered during this:
investigation.
Initiation of Investigation
5. The United States, including the FBI, the U.S. Postal Inspection Service

(“USPIS”), the Fairfax County Police Department, the Drug Enforcement Administration, and
2
the Food and Drug Administration Office of Criminal Investigations, is conducting a criminal
investigation of a darknet market (“DM”) vendor that operates using the moniker “addy4cheap.”

A DM is a hidden commercial website that operates on a portion of the Internet that is often

referred to as the TOR network, darkweb, or darknet. A DM operates as a black market, selling

‘or brokering transactions involving legal products as well as drugs, weapons, counterfeit
- _ currency, stolen credit card details, forged documents, unlicensed pharmaceuticals, steroids, and
other illicit goods. | | |
- 6, In August 2019, Darknet Opioid Task Force FBI agents interviewed an individual
residing in Fairfax County, Virginia within the Eastern District of Virginia who was suspected of
’ being a darknet drug recipient. The individual is referred to herein in the masculine, regardless
of true gender. The individual stated that he had on multiple occasions purchased Adderall
: . through a DM known as the Empire Market from a vendor using the moniker addy4cheap. He
did not think that the pills that he received were pharmaceutical grade as he had a prescription
‘for Adderall. and the tablets from addy4cheap were different from those that he had been
prescribed. ' The individual stated that he received the tablets via U.S. Mail and that. the return
~ address on the packages from addy4cheap was in Fairfax, Virginia. The individual provided
agents with the tracking number from his most recent purchase from addy4cheap on the Empire
Market. | | | |
7° A review of US. Postal Service (“USPS”) business records indicated that the
aforementioned ‘individual had received three packages that were consistent with his description
of the packages that he stated he had received from addy4cheap. All three parcels were shipped
via USPS First Class Mail, contained tracking numbers, and bore the sender name “TXPRESS”

with a return address in-Fairfax County, Virginia. The records also indicated that at least one of

3

I”
the packages mailed to the individual was deposited at an external blue USPS collection box at
the Chantilly Post . Office in Chantilly, Virginia (hereinafter referred. to as the “Chantilly
Collection Box”), located within the Eastern District of Virginia. |
‘Addydcheap’s Vendor Accounts

8. During the course of this investigation, investigators reviewed darknet
, marketplaces and observed vendor accounts with the moniker addy4cheap offering drugs for sale.
on the Empire Market and Cryptonia. ‘On both of these. DMs, the vendor using the addy4cheap.
moniker advertised the sale of Adderall. Addy4cheap offered Adderall for sale on the Empire .
Market and Cryptonia for quantities ranging from one to over 1000. tablets. The price for one
tablet was listed at $12.with the price per tablet decreasing if you purchase more. Addy4cheap
scaled the prices such that the price per tablet is $8 if you purchase 1,000 tablets or more. |

9. Customers on the Empire Market have the ability, but are not required, to leave a
review of any product that they purchase on the relevant vendor’s profile. As of December 4,
2019, the vendor using the moniker addy4chéap on the Empire Market had 2,558 reviews which ©
consisted of. 2,512 positive reviews, 25 neutral reviews, and 21 negative reviews. As an
“investigator, this indicates to me that the vendor using the addy4cheap moniker has fulfilled at
: least 2,558. orders through the Empire Market. It is noted that the Empire. Market lists
| addy4cheap as becoming a member of the DM on May 24, 2019. Therefore, between May 24,
2019 and December 4, 2019, addy4cheap appears to have executed at least 2,558 reviewed
transactions. I suspect that the actual number of transactions for the sale of illegal narcotics by
addy4cheap on the Empire Market exceeds 2,558 because customers are not required to leave a
review. I also observed several negative reviews left for the vendor addy4cheap on the Empire

Market. Some examples of the negative reviews are as follows: (1) “Tested positive for meth

’ ‘4
with simon a/b tes ”, (2) “Not Adderall. Pressed pills. Tested positive for meth”, (3) “Dishonest
vendor. Says its authentic adderall and sends meth and sugar pressed into an “adderall” shape.
Took this to study and ended up not sleeping for two days. It sucked. Do not buy”, and (4) “I
tested the pills and they contain Meth. I was pretty upset since he advertised them as 100%
authentic. I messaged him and he said the most he could offer me was a 15% discount. Just
beware buyer these are Meth pills!”

10. On November 7, 2019, I reviewed the addy4cheap vendor profile on Cryptonia.
The profile indicated that addy4cheap had conducted 140 transactions and has been a member of
the DM since June 29, 2019. I also reviewed the language in the terms and conditions and the
refunds and dispute sections of the addy4cheap profile. That language was identical on
addy4cheap’s profile on both the Empire Market and Cryptonia.

| Undercover Drug Purchases From Addy4cheap

ll. Beginning in late August 2019, investigators began to conduct undercover drug
purchases from addy4cheap via the Empire Market. Later in the investigation, investigators
made undercover purchases from addy4cheap on Cryptonia as well. To initiate the transactions,
the investigators logged into their undercover account on the Empire Market or Cxyptonia and

placed their orders with addy4cheap. The undercover investigators paid for the suspected

narcotics with cryptocurrency obtained with official government funds. The suspected narcotics

were then sent to the investigators via First Class Mail and the tablets were received several days
after the undercover investigator ordered them. The below table lists the undercover purchases
from addy4cheap. The table denotes the following: (1) the date that the undercover purchase
was initiated, (2) the DM utilized by the undercover investigators, (3) the number of tablets

ordered in that specific transaction, (4) the address of the general area of where the undercover

5
investigator designated the drugs to be shipped to and (5) the return name on the envelope. The

return name is also commonly referred to as the sender’s name.

 

  

 

 
  
 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~ 8/24/2019 Empire “ll | Fairfax County,VA | TXPRESS
8/28/2019 Empire * 20 Prince William TXPRESS:
, County, VA
9/1/2019 Empire 10 Fairfax County, VA TRX Express
9/5/2019 Empire 16 Prince William TRX Express
oe County, VA
9/12/2019 Cryptonia 20 Loudoun County, VA TRX Express
9/23/2019 Cryptonia 40 Loudoun County, VA | SMART BARGAIN
9/24/2019 Empire 10 Fairfax County, VA TRX Express
~ 9/30/2019 Empire 20 Prince William TRX Express ]
—— County, VA
10/1/2019 Cryptonia 20 Providence, RI TRX Express
N/A! Cryptonia 20 _ Providence, RI TRX Express
10/9/2019 Empire 30 Anne Arundel JUNGLE CO
: County, MD |
10/15/2019 Empire * 200 Prince William RAISON EXPRESS
a : County, VA oO,
10/21/2019 -|- Cryptonia 20° Providence, RI | RAISON EXPRESS:
- 10/22/2019 Cryptonia 20 Loudoun County, VA |) RAISON EXPRESS
10/29/2019 | Cryptonia 100 Loudoun County, VA | RAISON EXPRESS
11/5/2019 Empire Ordered 20, "Prince William RAISON EXPRESS
| Received 24. County, VA

 

 

1 Tt is noted that there is no ordered date’ listed for one of the undercover drug purchases. The

' undercover investigator ordered 20 tablets on October 1, 2019 and asked for the tablets to be -

_ mailed to a Providence, Rhode Island address. The shipment arrived and a second package was
mailed ‘shortly thereafter with the same quantity of tablets. Investigators believe that this was a

mistake made by addy4cheap because there was no payment for this second package.
 

  
     

 
       

 

11/6/2019 | Cryptonia | 20 ~ Prince William | RAISONEXPRESS —
County, VA

 

11/12/2019 Cryptonia 20 Prince William RAISON EXPRESS
County, VA

 

11/19/2019 Empire 100 Prince William RAISON EXPRESS
County, VA

 

 

11/21/2019 Empire - 19 Prince William RAISON EXPRESS
County, VA

 

 

 

 

 

 

12. All of the aforementioned tablets received from addy4cheap are peach in color
and resemble those advertised on addy4cheap’s vendor pages on the Empire Market and
Cryptonia. Consistent with the advertisements by addy4cheap on the Empire Market and
Cryptonia, upon visual inspection, investigators observed markings on the tablets of “A D” and
“30” which is consistent with known markings for 30 milligram Adderall tablets, however, the
purchased. tablets appeared to be pressed. - Tablets that are pressed are not produced by
pharmaceutical companies, rather they are produced by black market drug traffickers.

13. All of the aforementioned tablets were shipped in padded envelopes via U.S.
Mail, the method of shipment available through addy4cheap. The padded envelopes were manila
or light gray. The return names and addresses on the packages changed throughout the
investigation, but all of the return addresses were locations in Fairfax County, Virginia. Most of
the packages contained one or two folded pieces of paper and a sealed black foil bag. Within the
black foil bag was a clear re-sealable bag which contained the tablets. Three of the packages
from “RAISON EXPRESS” contained empty raisin boxes where the tablets were inside clear re-
~ sealable bags within raisin boxes. I know that individuals involved in selling drugs. via the

darknet try to disguise their drug shipments in order to avoid detection by law enforcement.
14. Some of the tablets ordered on August 24, 2019 were subsequently analyzed at
the Commonwealth of Virginia Department of Forensic Science and it was determined that the
tablets contained methamphetamine, a Schedule II controlled substance. The remaining tablets
are pending laboratory analysis. Tablets ordered on September 12, 2019 and October 29, 2019,
field tested positive for the presence of methamphetamine. Investigators weighed the tablets
upon receipt and each individual tablet received through the undercover buys weighed
approximately 0.35 grams. The total number of tablets obtained from undercover purchases was
740 for an estimated total of 259 grams.

15. The controlled purchases described above involving the addy4cheap moniker
were conducted using Bitcoin, a type of digital cryptocurrency. Functionally, it serves the same
purpose as United States dollars, except that it is not tied to a central bank and is not regulated by
a government body such as a treasury. Bitcoin transactions take place entirely online and offer a
degree of anonymity to users. Bitcoin transactions are securely recorded in a public ledger called
a blockchain. Based on my training and experience, individuals who are involved in criminal
activity over the darkweb often purchase items in Bitcoin to conceal the true nature of the funds
from law enforcement. | | /

Surveillance of LIEN KIM THI PHAN

16. On August 28, 2019, a surveillance camera recorded a white Scion as it
approached the Chantilly Collection Box at the Chantilly Post Office and I have reviewed the
video recording. The recording shows the white Scion park next to the Chantilly Collection Box
and the driver’s side front door opened slightly. The driver then placed multiple manila
envelopes into the Chantilly Collection Box. I could not observe who operated the vehicle. The

vehicle then departed from the post office. I queried the Virginia Department of Motor Vehicles
8
DMV”) records for the license plate on the white Scion and observed that it is registered to
Tyler PHAM at a residence in the £3000 block of Pennypacker Lane in Fairfax, Virginia
(hereinafter referred to as the “Pennypacker Lane residence”), Further investigation has revealed

‘ that Tyler PHAM and LIEN KIM THI PHAN are likely husband and wife and. live together at
the Pennypacker Lane residénce. | | | |

7. On August 30, 2019, law enforcement identified a USPS Priority Mail parcel
shipped from Plano, Texas scheduled for delivery at.the Pennypacker. Lane residence on August
31, 2019. The parcel contained a handwritten label addressed to “HoN LUCK” with a return
address of Garland, Texas. Further analysis of USPS records for previous mailings to the
Pennypacker Lane residence from Texas between April 11, 2019 and August 21, 2019 revealed |
17 total parcels sent, nine of which were addressed to “Hon Luck.”

18. . On September 3, 2019, investigators conducted physical surveillance in the
vicinity of the Pennypacker Lane residence. The white Scion was observed parked in the
driveway as was a gray Honda Pilot. Based on Virginia DMV records at that time; the Honda. © |
| was registered to LIEN KIM THI PHAN at the Pennypacker Lane residence.

19.. On September 3, 2019, investigators observed LIEN KIM TH PHAN depart the
Pennypacker Lane residence in the white Scion. Surveillance units followed. LIEN KIM THI
PHAN to the Greenbriar Town Center located a short distance from the residence. LIEN KIM
THI PHAN exited the white Scion and she carried a bag to a USPS collection box located in |
front of some retail shops (hereinafter referred to-as the “Greenbriar Collection Box”). LIEN

KIM THI PHAN then took multiple manila envelopes out of the.bag and deposited them into the

 

2 This spelling is how the name appeared on the label as written. ,

9
Greenbriar Collection Box. LIEN KIM THI PHAN was then followed to the aforementioned
Chantilly Post Office where she deposited additional manila envelopes with white labels into the
blue Chantilly Collection Box.

20. On September 3, 2019, a U.S. Postal Inspector reviewed USPS records for 40
packages that had been deposited into the Greenbriar Collection Box and the Chantilly.

Collection Box. The 40 packages were all in the same type of padded manila envelopes and they |

all ‘had the same return address information. The name listed on the return address was
“TXPRESS” and the address was a location in Fairfax County, Virginia. Therefore, I believe
‘that the 40 packages reviewed by USPIS were likely the same manila envelopes that
investigators observed LIEN KIM THI PHAN deposit into the Greenbriar Collection Box and
the Chantilly Collection Box earlier on September 3, 201 9.° |

21. On September 11, 2019, investigators conducted physical surveillance in the
vicinity of the Pennypacker Lane residence. The white Scion was observed parked in the
driveway along with the Honda Pilot. Shortly thereafter, investigators followed the white Scion
operated by LIEN KIM THI PHAN from Pennypacker Lane to the Greenbriar Town Center
located a short distance away. LIEN KIM THI PHAN carried a bag to the Greenbriar Collection
~ Box located in front of some retail shops. LIEN KIM THI PHAN then took multiple manila —
envelopes with white labels out of the bag and deposited them into the Greenbriar Collection
| Box. Approximately 12 minutes later, LIEN KIM THI PHAN was observed at the Chantilly
_ Post Office where she deposited additional manila envelopes with white labels i into the Chantilly |
Collection Box. | . |

22. On September 11, 2019, a U.S. Postal Service Inspector reviewed USPS records.

for 17 packages that had been deposited into the Greenbriar Collection Box and 24 packages that
10
had been deposited into the Chantilly Collection Box. The 41 packages were all in the same type
of padded manila envelopes and they all had the same return address information. The name on
the return address was “TRX EXPRESS” and the address was a location in Fairfax County,
Virginia. Therefore, I believe that the 41 packages reviewed by USPIS were likely the same
manila envelopes that LIEN KIM THI PHAN deposited into the Greenbriar Collection Box and
the Chantilly Collection Box earlier on September 11, 2019.

23. Additionally on September 11, 2019, a U.S. Postal Inspector reviewed USPS
records for 13 padded manila packages that bore a return name of “TRX EXPRESS” and a
Fairfax County, Virginia return address. These 13 packages had been deposited in a USPS
collection box in Loudoun County, Virginia. The parcel characteristics for these 13 packages
were the exact same as those retrieved from the Greenbriar Collection Box and the Chantilly
Collection Box.

24. On September 17, 2019, investigators observed the white Scion and the Honda
Pilot parked in the driveway of the Pennypacker Lane residence. Later on that day, investigators
observed the white Scion arrive in the parking lot in the vicinity of the Greenbriar Collection
Box in the Greenbriar Town Center. Investigators observed LIEN KIM THI-PHAN deposit
multiple manila envelopes into the blue Greenbriar Collection Box. Shortly thereafter, the white
Scion was observed at the Chantilly Post Office. Investigators observed LIEN KIM THI PHAN
deposit several manila envelopes with white labels into the Chantilly Collection Box. Shortly
thereafter, the white Scion was observed at Lafayette Center Drive in Fairfax County in the
vicinity of a USPS collection box (referred to hereinafter as the “Lafayette Center Drive
Collection Box”). Investigators observed LIEN KIM THI PHAN approach the collection box

and deposit additional manila envelopes with white labels. In total, LIEN KIM THI PHAN was
11
observed depositing manila envelopes at three different collection boxes within approximately
| one hour and six minutes.

25. Additionally on September 17, 2019, a USS. Postal Inspector reviewed USPS
records for 80 padded manila packages that bore a return name of “TRX EXPRESS” and a
Fairfax County, Virginia return address. The records for the 80 packages indicated that they
were deposited into the three aforementioned USPS collection boxes that LIEN KIM THI PHAN
was observed depositing manila envelopes into on September 17, 2019 along with an additional
USPS collection box in Fairfax County, Virginia. Investigators did not observe LIEN KIM TH]
PHAN deposit packages into the additional collection box in Fairfax County. Therefore, I
believe that the packages reviewed by USPIS were likely the same manila envelopes that

| investigators observed LIEN KIM THI PHAN deposit into three collection boxes earlier on
| September 17, 2019 plus another quantity deposited at the additional collection box where no
physical observations were made. - |

26. On September 19, 2019, investigators observed the white Scion travel from the
Pennypacker Lane residence to a shopping plaza in Loudoun County, Virginia. Investigators
observed LIEN KIM THI PHAN deposit multiple manila envelopes into a blue USPS collection es
box (referred to hereinafter as the “Loudoun County Collection Box”).

27. Additionally on September 19, 2019, a U.S. Postal Inspector reviewed USPS
records for 57 padded manila packages that bore a return name of “TRX EXPRESS” and a
Fairfax .County, Virginia return address. These records were for packages that had been
deposited in the aforementioned USPS collection box in Loudoun County that LIEN KIM THI
PHAN was observed depositing manila envelopes into on September 19, 2019 along with an .

additional amount at the Chantilly Post Office. Specifically, the records indicate that 20

12
packages were deposited into the Loudoun County Collection Box and 37 packages were

deposited into the Chantilly Collection Box. Investigators reviewed a video surveillance

recording stationed at the Chantilly Post Office. The recording showed the gray Honda Pilot

arrive at the Chantilly Post Office at approximately 4:11 p.m. and the driver deposited multiple

manila envelopes into the Chantilly Collection Box. Therefore, I believe that the 20 packages

reviewed by USPIS were likely the same manila envelopes that investigators observed LIEN

KIM THI PHAN deposit into the collection box in Loudoun County and an unknown individual .
deposited the 37 packages into the Chantilly Collection Box.

28. During the early morning hours of September 23, 2019, a GPS tracking device
was installed on the white Scion pursuant to a tracking warrant issued by United States
Magistrate Judge Theresa Carroll Buchanan on September 20, 2019. The tracking device was -
removed on November 1, 2019. . |

29. On September 24, 2019, investigators conducted physical surveillance in the
vicinity of the Pennypacker Lane residence. The white Scion was observed parked in the
driveway along with the Honda Pilot. Later in the morning, the white Scion traveled to the
Lafayette Center Drive Collection Box in Fairfax County, LIEN KIM THI PHAN was observed
carrying a yellow and blue bag up to the collection box into which she deposited multiple manila
envelopes ‘with white labels. Approximately ten minutes later, LIEN KIM THI PHAN was-
observed at a USPS Collection Box in Loudoun County, Virginia. LIEN KIM THI PHAN
carried the same yellow and blue bag up to that collection box and she deposited multiple manila
envelopes with white labels. —

30. Additionally on September 24, 2019, a U.S. Postal Inspector reviewed USPS

records for 39 padded manila packages that bore a return name of “TRX EXPRESS” and a
| 13
Fairfax County, Virginia return address that had been deposited in the two aforementioned USPS
collection boxes that LIEN KIM THI PHAN was observed depositing manila envelopes into on
September 24, 2019. Specifically, there were 18 deposited at the Lafayette Center Drive
Collection Box and 21 at the collection box in Loudoun County, Virginia. Therefore, I believe
that the 39 packages reviewed by USPIS were likely the same manila envelopes that
investigators observed LIEN KIM THI PHAN deposit into collection boxes earlier on September
24, 2019. .

31. During the evening hours of September 24, 2019, investigators spoke with a law
enforcement team assigned to Ronald Reagan Washington National Airport. As part of
passenger screening, it was discovered that Tyler PHAM, who lives at the Pennypacker Lane
residence with LIEN KIM THI PHAN, was carrying over $30,000 in U.S. Currency. A drug
detecting K-9 alerted to the money carried by PHAM and the money was seized by law
enforcement.

32. reviewed the data collected from the GPS device that was installed on the white
Scion for the early morning hours of September 26, 2019. I observed that the white Scion
traveled shortly after 3:00 AM to the vicinity of a residence in the 13000 block of Tabscott Drive
in Chantilly, Virginia (hereinafter referred to as the “Tabscott Drive residence”) where HON
LAM LUK and DUONG THUY NGUYEN reside. The data indicated that the white Scion was
in the vicinity of the residence for less than ten minutes before the white Scion returned to the

immediate vicinity of the Pennypacker Lane address.

14
Surveillance of HON LAM LUK
33. [reviewed airline records from Korean Air pertaining to HON LAM LUK. The
records indicated that HON LAM LUK departed the U.S. on August 26, 2019 for Vietnam and
he arrived back in the U.S. on September 19, 2019.
34, On September 26, 2019, the same day that the white Scion traveled shortly after
3:00 AM to the area near the Tabscott Drive residence for less than ten minutes before returning
to the immediate vicinity of the Pennypacker Lane. address, investigators reviewed video .
surveillance recordings from the area near the Chantilly Collection Box. At approximately 10:19
' AM, investigators observed a gray Mercedes. Benz park alongside the Chantilly Collection Box
into which the driver deposited numerous manila envelopes. Investigators queried the license
plate of the Mercedes Benz with the Virginia Department of Motor Vehicles and observed that it .
‘is registered to HON LAM LUK and.an individual believed to be his father at the Tabscott Drive
residence. . oo | | os oS .
35. On September 21, 2019, investigators observed the ray Mercedes Benz drive
past the Chantilly Post Office and disappear from view. Several minutes later, the gray
Mercedes Benz pulled alongside the Chantilly Collection Box and deposited. multiple manila
envelopes. The diver of the gray Mercedes Benz was ; identified as HON LAM LUK, one of the
registered owners of the vehicle. A USPS clerk emptied: the box shortly ¢ thereafter and
investigators observed .19 manila padded envelopes in the box with the sender name of “TRX
. EXPRESS” and a return address in Fairfax’ County, Virginia. Additionally, one of the 19
packages was intended for the undercover investigator who had placed an order on September |

24, 2019 with addy4cheap as detailed in the table above.

15
36. On September 30, 2019, investigators observed the gray Mercedes Benz drive
past the Chantilly Post Office and disappear from view. Several minutes later, the gray
Mercedes Benz pulled alongside the Chantilly Collection Box and HON LAM LUK deposited
multiple manila envelopes into the Chantilly Collection Box. | |

37. Additionally on September 30, 2019, a US. Postal Inspector reviewed USPS
records for 25 padded manila packages that bore a return name of “TRX EXPRESS” and a
Fairfax County, Virginia return address. These 25 packages had been deposited in the Chantilly
Collection Box on September 30, 2019, which is the same Chantilly Collection Box where
investigators observed HON LAM LUK deposit manila envelopes on September 30, 2019.
Therefore, I believe that the 25 packages reviewed by USPIS were likely the same manila
. envelopes that investigators observed HON LAM LUK deposit earlier on September 30, 2019.

38. On October 2, 2019, investigators observed the gray Mercedes Benz depart from
the Tabscott Drive residence. Shortly thereafter, the exay Mercedes Benz pulled alongside the
Chantilly Collection Box and HON LAM LUK deposited multiple manila envelopes.

| 39. - Additionally on October 2, 2019, a U.S. Postal Inspector reviewed: USPS records
for 28 padded manila packages that bore a retum name of “TRX EXPRESS” and a Fairfax
County, Virginia return address. These 28 packages had been deposited in the Chantilly
Collection Box on October 2, 2019, which is the same. Chantilly Collection. Box where.
' investigators. observed HON LAM LUK deposit manila envelopes on October 2, 2019.
Therefore, I believe that the 28 packages reviewed by ‘USPIS were likely the same manila
envelopes that investigators observed HON LAM LUK deposit earlier on October 2, 2019. |
(40. On October 4, 2019, investigators observed the gray Mercedes Benz depart from

the Tabscott Drive résidence and investigators followed the gray Mercedes Benz. Shortly

16
thereafter, the gray Mercedes Benz pulled alongside the Chantilly Collection Box and HON
LAM LUK deposited multiple manila envelopes.

41, Additionally on October 4, 2019, a U.S. Postal Inspector reviewed USPS records
for 12 padded manila packages that bore a return name of “TRX EXPRESS” and a Fairfax
County, Virginia return address. These 12 packages had been deposited in the Chantilly
Collection Box on October 4, 2019, which is the same Chantilly Collection Box where
investigators observed HON LAM LUK deposit manila envelopes on October 4, 2019.
Therefore, I believe that the 12 packages reviewed by USPIS were likely the same manila
envelopes that investigators observed HON LAM LUK deposit earlier on October 4, 2019.

42. On October 7, 20 19, investigators observed the gray Mercedes Benz depart from
the Tabscott Drive residence. Shortly thereafter, the gray Mercedes Benz pulled alongside the
Chantilly Collection Box and HON LAM LUK appeared to deposit multiple manila envelopes
with white labels into the Chantilly Collection Box. It appeared to investigators that HON LAM
LUK had difficulty depositing items as it appeared that the collection box was full. An
investigator observed additional USPS customers have the same issue when they tried to deposit
‘their mail.

43. Additionally on October 7, 2019, a U.S. Postal Inspector reviewed USPS records
for one padded manila package that bore a return name of “TRX EXPRESS” and a Fairfax
County, Virginia return address. The package had been deposited in the Chantilly Collection
Box on October 7, 2019, which is the same Chantilly Collection Box where investigators
observed HON LAM LUK deposit manila envelopes on October 7, 2019. Therefore, I believe
that the package reviewed by USPIS was likely the same manila envelope that investigators

observed HON LAM LUK deposit earlier on October 4, 2019.
| 17
44." On October 8, 2019, investigators observed the gray Mercedes Benz parked at the

Tabscott Drive residence. Shortly thereafter, the gray Mercedes Benz was observed driving

‘ toward.the Chantilly Post Office. The gray Mercedes Benz then pulled alongside the Chantilly

- Collection Box and HON LAM LUK deposited multiple manila envelopes with white envelopes.

| Based on a review of surveillance photos, investigators believed that HON LAM LUK had some

type of covering at the end of his left index finger. Investigators believe that HON LAM LUK
utilized the covering in order to avoid leaving fingerprints on the envelopes.

45. Additionally on October's, 2019, a U.S. Postal Inspector reviewed USPS records
for 22 padded manila packages that bore a return name of “TRX EXPRESS” with a Fairfax :
County, Virginia return address. These 22 packages had been deposited into the Chantilly
Collection-Box on October 8, 2019,. which is the same Chantilly Collection Box where
‘investigators observed HON LAM LUK deposit manila envelopes on October 8, 2019,
Therefore, I believe that the 22 packages reviewed by USPIS were likely the same manila
envelopes that investigators observed HON LAM LUK deposit earlier on October 8, 2019.

46. During the late evening hours of October 15, 2019, a GPS tracking device was
: . | installed on the ‘gray Mercedes Benz pursuant to a tracking warrant issued by United... States
Magistrate Judge Michael Nachmanoff.on October 11, 2019. |

47, [reviewed the data collected from the GPS device that was installed on the gray
Mercedes Benz for October 17, 2019. At approximately 9:50 PM, the Mercedes Benz left the
Tabscott Drive residence and was in the vicinity’ of the Pennypacker Lane residence until
approximately 10:02 PM. The Mercedes Benz then proceeded to the Franklin Farm Shopping

Center near a USPS collection box arriving at approximately 10:12 PM. That same evening, at -

18
approximately 10:15 PM, HON LAM LUK was observed by an investigator driving the
Mercedes Benz in the Franklin Farm Shopping Center.

48. On October 18, 2019, a U.S. Postal Inspector reviewed USPS records for 12
packages that were collected from the collection box at the Franklin Farm Shopping Center. All
12 of the parcels contained the sender name “RAISON EXPRESS” with a return address in
Fairfax County, Virginia. Investigators believe that these 12 packages were likely deposited by
HON LAM LUK when he was observed in the Franklin Farm Shopping Center in the late
evening on October 17, 2019. | |

49. During the afternoon on October 18, 2019, investigators observed LIEN KIM THI |
PHAN, HON LAM LUK and DUONG THUY NGUYEN eat a meal together at a restaurant in
Chantilly, Virginia. |

50. I reviewed the data collected from the GPS device that was installed on the gray
Mercedes Benz for October 22 and 23, 2019. On October 22, 2019, at approximately 5:43 PM,
the Mercedes Benz arrived in the vicinity of the Pennypacker Lane residence. At approximately _
9:14 PM, the Mercedes Benz departed the vicinity of the Pennypacker Lane residence and
arrived in the vicinity of the USPS collection box at.the Franklin Farm Shopping Center at .-
approximately 9:28 PM. The Mercedes Benz then arrived in the vicinity of the Chantilly Post
Office at approximately 9:38 PM. . The Mercedes Benz then arrived in the vicinity of the
Pennypacker Lane residence at approximately 9:48 PM. The Mercedes Benz departed from the
. vicinity of the Pennypacker Lane residence at approximately 12:18 AM on October 23, 2019 and
it arrived in the vicinity of the Tabscott Drive residence at approximately 12:24 AM.

51. Additionally on October 23, 2019, a U.S. Postal Inspector reviewed USPS records

for 48 packages that were collected from the collection boxes at the Chantilly Post Office, the
19.
Greenbriar Town Center and the Franklin Farm Shopping Center. All 48 of the parcels
contained the sender name “RAISON EXPRESS” with a return address in Fairfax County,
Virginia.

52. I reviewed the data collected from the GPS device that was installed on the gray
Mercedes Benz for October 24 and 25, 2019. At approximately 7:35 PM on October 24, 2019,
the vehicle arrived in the vicinity of the Pennypacker Lane residence. At approximately 11:35
PM, the vehicle departed from the Pennypacker Lane residence and arrived in the vicinity of the
Tabscott Drive residence at approximately 11:41 PM. At approximately 12:50 AM on October
25, 2019, the vehicle departed from the Tabscott Drive residence and arrived in the vicinity of
the Post Office located on Westfields Boulevard in Centreville, Virginia at approximately 12:58
AM. The vehicle then arrived in the vicinity of the Chantilly Post Office at approximately 1:02
AM before it arrived in the vicinity of the Tabscott Drive residence at approximately 1:10 AM
on October 25, 2019.

53. Additionally, during the morning of October 25, 2019, a U.S. Postal Inspector
reviewed the items from the collection box at the Chantilly Post Office. The inspector observed

. that there were five USPS First. Class parcels and all of them had the return name of “RAISON
EXPRESS” and a return address in Fairfax County, Virginia.

54. On October 29, 2019, HON LAM LUK was observed at Washington Dulles

Airport as he boarded a flight to Dubai, United Arab Emirates. Flight records indicated that
HON LAM LUK then flew from Dubai to Vietnam.
| 55. On December 3, 2019, investigators received information from a government

agency that HON LAM LUK had returned to the United States.

20
56. . On Decémber 4, 2019, investigators observed the gray Mercedes Benz patked at
the Tabscott Drive residence. Approximately 41 minutes later, the gray Mercedes Benz pulled
alongside the Chantilly Collection Box and HON LAM LUK deposited multiple gray envelopes
‘with white labels and manila envelopes into the Chantilly Collection Box. HON LAM LUK
curled his fingers and had the envelopes in between his knuckles when he deposited the gray |
‘envelopes. |

57. Additionally, on December 4, 2019, an investigator reviewed the items from the
collection box at the Chantilly Post Office. The investigator observed that there were 13 USPS
First Class parcels and all of them had the return name of “RAISON EXPRESS.” Therefore, I
believe that the packages observed by the investigator from the collecticin box were the
envelopes that HON LAM LUK deposited earlier on December 4, 2019. |

| _ Surveillance of DUONG THUY NGUYEN

58. | On October 30, 2019, investigators observed a pray Nissan Rogue pull alongside
‘the Chantilly Collection Box. Virginia DMV records indicated that the Nissan was registered to
an individual believed to be the father of HON LAM LUK at the aforementioned Tabscott Drive
residence. DUONG THUY NGUYEN drove the Nissan and there was a child ‘in the back seat.
Investigators observed DUONG THUY NGUYEN deposit multiple manila envelopes with white
‘labels. and multiple gray envelopes into the Chantilly Collection Box. DUONG THUY
NGUYEN curled her fingers and-had the envelopes in between her knuckles as she deposited
~ them into the box. I believe that this was an attempt by DUONG THUY NGUYEN to avoid
leaving fingerprints on the envelope. Approximately nine hours later, the Nissan Rogue was

observed parked in front of the Pennypacker Lane residence.

21 .
59. ~ Additionally, on October 30, 2019, a U.S. Postal Inspector reviewed the items
from the Chantilly Collection Box. The inspector observed that there were nine USPS First
Class parcels and all of them had the return name of “RAISON EXPRESS” and a return address
in Fairfax County, Virginia. Four of the parcels were in manila padded envelopes and five of the
parcels were in gray padded envelopes. Therefore, I believe that the nine packages observed by
USPIS were Tikely the same envelopes that investigators observed DUONG THUY NGUYEN
deposit earlier on October 30, 2019.

60. On November 1, 2019, investigators observed DUONG ‘THUY: NGUYEN drive .
the gray Nissan Rogue and pull alongside the Chantilly Collection Box. DUONG THUY
NGUYEN deposited. multiple items to include multiple manila envelopes and multiple gray
envelopes into the Chantilly Collection Box. DUONG THUY NGUYEN again curled her
fingers and had the envelopes in between her knuckles as she deposited some of the items into
the box. I believe that this was an. attempt by DUONG THUY NGUYEN to avoid leaving
fingerprints on the envelope. | |
61. Additionally, on November 1, 2019, a U. S. Postal Inspector reviewed. the items
from the collection box. at the Chantilly Post Office. The. inspector observed that there were 11.
USPS First Class parcels and all of them had the return name of “RAISON EXPRESS” and a
return address in Fairfax County, Virginia. Nine of the parcels were in manila padded envelopes”
and two of the parcels were in gray padded envelopes. Therefore, I believe that the 11 packages
observed by USPIS were likely the same envelopes that investigators observed DUONG THUY
NGUYEN deposit earlier on November 1, 2019. |
62. On November 5, 2019, investigators observed DUONG THUY NGUYEN enter

the ‘gray Mercedes Benz which was parked at the Hylton Performing Arts Center in Manassas,
22 :
Virginia. NGUYEN appeared to have attended a naturalization ceremony at the center and she
departed in the vehicle by herself. Investigators believe that DUONG THUY NGUYEN
| operated the vehicle because HON LAM LUK was out of the country.

63. On November 6, 2019, investigators observed the gray Mercedes Benz pull
alongside the Chantilly Collection Box. DUONG THUY NGUYEN drove the Mercedes Benz
and there was a child in the back seat. DUONG THUY NGUYEN wore gloves as she deposited
multiple gray envelopes into the Chantilly Collection Box. I believe that this was an attempt by
DUONG THUY NGUYEN to avoid leaving fingerprints on the envelopes.

64. Additionally, on November 6, 2019, a U.S. Postal Inspector reviewed the items
from the Chantilly Collection Box. The inspector observed that there were 12 USPS First Class
parcels in gray padded envelopes and all of them had the return name of “RAISON EXPRESS” —
and a return address in Fairfax County, Virginia. Therefore, I believe that the 12 packages .
observed by USPIS were likely the same envelopes that investigators observed DUONG THUY
- NGUYEN deposit earlier on November 6, 2019. |
65. On November 15, 2019, investigators observed DUONG THUY NGUYEN
driving the gray Mercedes. Benz and she pulled alongside the Chantilly Collection Box.
DUONG THUY NGUYEN wore a glove on her left hand as she deposited multiple gray
envelopes into the Chantilly Collection Box and she guided them into the collection box with her
bare right hand closed in a fist. She then deposited multiple manila envelopes with her bare right
hand. I believe that this was an attempt by DUONG THUY NGUYEN to avoid leaving -
fingerprints on the gray envelopes, unlike the manila envelopes which are not suspected of being

drug laden packages. DUONG THUY NGUYEN then parked the Mercedes Benz and walked

23
toward the Post Office. DUONG THUY NGUYEN re-entered the vehicle a few minutes later
and departed the area. | |

66. Additionally, on November 15, 2019, a U.S. Postal Inspector reviewed the items
from the collection box at the Chantilly Post Office. The inspector observed that there were nine
USPS First Class parcels in gray padded. envelopes and all of them had the return name of
“RAISON EXPRESS” and a return address in Fairfax County, Virginia. There were three
manila envelopes in the collection box where the retum name was “DUONG NGUYEN.”
Therefore, I believe that the 12 packages observed by USPIS were likely the same envelopes that
investigators observed DUONG THUY NGUYEN deposit earlier on November 15, 2019.

67: Investigators chose one of the gray padded.envelopes from the collection box and
several other random parcels from the Chantilly Post Office. The gray padded envelope was
' addressed to a residence in California and the return name.on the envelope was “Raison
Express.” The parcels were spread out in an area outside of the Chantilly Post Office and a drug |
detecting K-9 alerted on the gray padded envelope ftom the Chantilly Collection Box for the
presence of narcotics. A search warrant was issued by United States Magistrate Judge Michael
| Nachmanoff on November 18, 2019. Upon opening. the package, investigators observed 30.
peach colored tablets in a re-sealable clear plastic baggie which was inside a black foil bag.
There was a white piece of paper folded over the black foil bag and the number “30” was written |
on the paper. It is noted that the contents of the package ‘were similar to those received in all of |
the undercover purchases from addy4cheap. |

| 68. On November 18, 2019, investigators observed DUONG THUY NGUYEN and a
child depart from the Tabscott Drive residence in the gray Mercedes Benz. DUONG THUY

NGUYEN carried a blue bag over her shoulder and she pulled a white plastic bag out of the.
24 |
trunk of the vehicle. There appeared to be manila colored items in the white bag.
Approximately eight minutes later, DUONG THUY NGUYEN pulled alongside the Chantilly
Collection Box. DUONG THUY NGUYEN wore a glove on her left hand as she deposited
multiple manila envelopes into the Chantilly Collection Box and she guided them into the
collection box with her bare right hand closed in a fist. Investigators observed DUONG THUY
NGUYEN holding the blue bag in her right hand as she deposited some of the manila envelopes.

69. Additionally on November 18, 2019, a U.S. Postal Inspector reviewed USPS
' records for 10 packages that bore a return name of “RAISON EXPRESS” with a Fairfax County,
Virginia return address. These 10 packages had been deposited into the Chantilly Collection
Box on November 18, 2019, which is the same Chantilly Collection Box where investigators
observed DUONG THUY NGUYEN deposit manila envelopes on November 18, 2019.
Therefore, I believe that the 10 packages reviewed by USPIS were likely the same manila
envelopes that investigators observed DUONG THUY NGUYEN deposit earlier on November
18, 2019.

70. On November 19, 2019, investigators observed DUONG THUY NGUYEN
driving the. gray. Mercedes. Benz and she pulled alongside the Chantilly Collection Box.
DUONG THUY NGUYEN wore gloves as she deposited multiple manila envelopes into the
Chantilly Collection Box. DUONG THUY NGUYEN then parked and entered the Chantilly
Post Office without gloves on her hands.

71. Additionally, on November 19, 2019, a U.S. Postal Inspector reviewed the items
from the collection box at the Chantilly Post Office. The inspector observed that there were 10.
USPS First Class parcels and all of them had the return name of “RAISON EXPRESS” and a

return address in Fairfax County, Virginia. Therefore, I believe that the 10 packages observed by
25
USPIS were likely the same envelopes that investigators observed DUONG THUY NGUYEN
deposit earlier on November 19, 2019.

72. On November 20, 2019, investigators observed DUONG THUY NGUYEN
driving the gray Mercedes Benz and she pulled alongside the Chantilly Collection Box.
DUONG THUY NGUYEN deposited multiple gray envelopes into the collection box while
wearing gloves.

73. Additionally, on November 20, 2019, a U.S. Postal Inspector reviewed the items
from the collection box at the Chantilly Post Office. The inspector observed that there were 13
USPS First Class parcels and all of them had the return name of “RAISON EXPRESS” and a
return address in Fairfax County, Virginia. Therefore, I believe that the 13 packages observed by
USPIS were likely the same envelopes that investigators observed DUONG THUY NGUYEN
deposit earlier on November 20, 2019. |

| 74, On November 22, 2019, investigators observed DUONG THUY NGUYEN

driving the gray Mercedes Benz and she pulled alongside the Chantilly Collection Box.

DUONG THUY NGUYEN wore gloves as she deposited multiple gray envelopes into the
- Chantilly Collection Box. | | |

75. Additionally, on November 22, 2019, a U.S. Postal Inspector reviewed the items
from the collection box at the Chantilly Post Office. The inspector observed that there were 19
USPS First Class parcels and all of them had the return name of “RAISON EXPRESS” and a
return address in Fairfax County, Virginia. Therefore, I believe that the 19 packages observed by
USPIS were likely the same envelopes that investigators observed DUONG THUY NGUYEN

deposit earlier on November 22, 2019.

26
16. Also on November 22, 2019, United States Magistrate Judge | Michael
Nachmanoff autliorized an extension of the GPS tracking search warrant for.the. device installed .
on the gray Mercedes Benz. |

77. On November 25; 2019, investigators observed DUONG THUY NGUYEN
driving the gray Mercedes Benz and she pulled alongside the Chantilly Collection Box.
DUONG THUY NGUYEN wore gloves as She deposited multiple gray and manila envelopes
into the Chantilly Collection Box. As DUONG THUY NGUYEN drove away from the Post
Office, it was observed that she did not-have gloves on her hands any longer.

| 78. | Additionally, on November 25, 2019, a U. S. Postal Inspector reviewed the items
from the collection box at the Chantilly Post Office. The inspector observed that there were 219
USPS First Class parcels and all of them had the return name of. “RAISON EXPRESS” and a
_ return address in Fairfax County, Virginia. One of the 19 packages was intended for the
“undercover investigator. who had placed an order on November 21, 2019 with addy4cheap as
"detailed i in the table above. Therefore, I believe that the 19 packages observed by USPIS were
likely the same envelopes that t investigators observed DUONG THUY NGUYEN deposit earlier —
on November 25,2019. - .
79. . On December 2, 2019, investigators observed. DUONG THUY NGUYEN driving
- the gray Mercedes Benz with a small child i in the back seat as she pulled alongside the Chantilly
Collection Box. DUONG THUY NGUYEN wore gloves as she deposited multiple manila
envelopes into the Chantilly Collection Box. |

80. Additionally, on ‘December 2,.2019,:a U.S. Postal Inspector reviewed the items

from the collection box at the Chantilly Post Office. The inspector observed that there were 19

USPS First Class parcels and all of them had the return name of “RAISON EXPRESS” and a:
27
return address in Fairfax County, Virginia. Therefore, I believe that the 19 packages observed by
USPIS were likely the same envelopes that investigatois observed DUONG THUY NGUYEN
deposit earlier on December 2, 2019. | |
| | Video Surveillance and Digital Photographs |
81. A video surveillance camera was positioned on the Chantilly Collection Box. for a
significant portion of the investigation. In addition to the previously detailed deposits made into
the Chantilly Collection Box, investigators reviewed video recordings of additional deposits of
suspected addy4cheap packages. The white Scion was observed at the Chantilly Collection Box
on September 12 and 24, 2019 and the diver deposited multiple envelopes. The gray Mercedes
Benz was observed at the Chantilly Collection Box on September 25 and October 15, 25 and 26,
' 2019 and the driver deposited multiple envelopes. The gray Nissan Rogue was observed at the
Chantilly Collection Box on October 29, 2019 and the driver deposited multiple envelopes.
| 82. It is noted that investigators took digital photos for all of the physical surveillance -
events detailed in this affidavit except for the surveillance on October 17, 2019.
Conclusion | . a
-83.~—Osdt is noted that all of the aforementioned USPS collection boxes, the Chantilly
Post Office, the Pennypacker Lane residence and the Tabscott Drive residence are all within the
Eastern District of Virginia. | |
84. I believe that LIEN KIM THI PHAN, HON LAM LUK and DUONG THUY
NGUYEN deposited numerous packages containing illegal narcotics in association with the
darknet vendor addy4cheap. .These individuals repeatedly mailed packages that were identical in
many respects to drug laden packages that were obtained through undercover drug purchases. I

believe that the defendants took measures to conceal their activity including: (1) mailing

28
packages that did not have their true names and addresses listed as the return information, (2)
utilizing multiple USPS collection boxes on the same day to deposit packages, (3) handling the
packages in a manner to avoid leaving fingerprints and (4) operating in the late evening or early
morning hours.

85. Based on the foregoing, I submit that there is probable cause to believe that, from
on or about August 2019 to on or about December 2019, within the Eastern District of Virginia
and elsewhere, LIEN KIM THI PHAN, HON LAM LUK and DUONG THUY NGUYEN did
unlawfully, knowingly and intentionally combine, conspire, confederate, and agree with others,
both known and unknown, to unlawfully, knowingly, and intentionally distribute 50 grams or
more of a mixture or substance containing a detectable amount of methamphetamine, a Schedule

II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 846.

CW LLLLS

nald August Mockenhaupt
Special Agent
Federal Bureau of Investigation
Subscribed and sworn to before me

on the 6th day of December 2019. .

AAN iy -

Ivan D. Davis
United States Magistrate Judge

29
